Exhibit 10.2

RIVERBED TECHNOLOGY, INC.

2006 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT GRANT

You have been granted the following restricted Stock Unit (“RSU”) award covering
shares of the common stock of Riverbed Technology, Inc. (the “Company”). Each
RSU is equivalent to one share of common stock of the Company (a “Share”) for
purposes of determining the number of Shares subject to this award. None of the
RSUs will be issued (nor will you have the rights of a stockholder with respect
to the underlying shares) until the vesting conditions described below are
satisfied. Additional terms of this grant are as follows:

Name of Participant:

Participant I.D.:

Total Number of RSUs:

Date of Grant:

Grant #:

Vesting Schedule: This RSU will vest with respect to 100% of the Total Number of
RSUs granted on the day prior to Riverbed Technology, Inc.’s 20xx annual meeting
of stockholders. In addition, this RSU will vest 100% if the Company is subject
to a Change in Control before your Service terminates.

You and the Company agree that this award is granted under, and governed by the
terms and conditions of, the 2006 Equity Incentive Plan (the “Plan”) and the
Stock Unit Agreement (“Agreement”), both of which are attached to and made a
part of this document.

You further agree that the Company may deliver by e-mail all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by e-mail.

 

     RIVERBED TECHNOLOGY, INC.

 

     By:  

 

      Jerry M. Kennelly       Title: President and Chief Executive Officer Date:
 

 

     

 

- 1 -



--------------------------------------------------------------------------------

RIVERBED TECHNOLOGY, INC.

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Grant    The Company hereby grants you an award of restricted Stock Units
(“RSUs”), as set forth in the Notice of Stock Unit Grant (the “Notice of Grant”)
and subject to the terms and conditions in this Agreement and the Company’s 2006
Equity Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement. When
the RSUs are settled, par value will be deemed paid by you based on your past
services to the Company.

Company’s

Obligation

   Each RSU represents the right to receive a share of the Company’s common
stock (a “Share”) on the vesting date. Unless and until the RSUs vest in the
manner set forth below, you will have no right to receive Shares under such
RSUs. Prior to actual distribution of Shares pursuant to any vested RSUs, such
RSUs will represent an unsecured obligation of the Company, payable (if at all)
only from the general assets of the Company. Settlement of any vested RSUs shall
be made in whole Shares only. Vesting    The RSUs awarded by this Agreement will
vest according to the vesting schedule specified in the Notice of Grant.

Forfeiture upon

Termination of

Service

   Notwithstanding any contrary provision of this Agreement or the Notice of
Grant, if your Service terminates for any or no reason prior to vesting, the
unvested RSUs awarded by this Agreement will thereupon be forfeited at no cost
to the Company. The Company determines when your Service terminates for this
purpose.

Payment after

Vesting

   Any RSUs that vest hereunder will be delivered to you (or in the event of
your death, to your estate) in Shares. Taxation    If you are a U.S. taxpayer,
you will be subject to self-employment and income taxes upon the vesting and
delivery of the Shares underlying this RSU. Accordingly, you may need to make
estimated tax payments to avoid tax penalties or interest. You are strongly
advised to consult a tax professional so that you can make timely payments to
the taxing authorities.

 

- 2 -



--------------------------------------------------------------------------------

Payments after

Death

   Any distribution or delivery to be made to you under this Agreement will, if
you are then deceased, be made to the administrator or executor of your estate.
Any such administrator or executor must furnish the Company with (a) written
notice of his or her status as transferee, and (b) evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any laws
or regulations pertaining to said transfer.

Stockholder

Rights

   Neither you nor any person claiming under or through you will have any of the
rights or privileges of a stockholder of the Company in respect of any Shares
deliverable hereunder unless and until certificates representing such Shares (or
electronic equivalents) have been issued, recorded on the records of the Company
or its transfer agents or registrars, and delivered to you or your broker.
Notices    Any notice to be given to the Company under the terms of this
Agreement will be addressed to the Company at 199 Fremont Street, San Francisco,
California 94105, Attn: Stock Administration, or at such other address as the
Company may hereafter designate in writing or electronically.

Grant is Not

Transferable

  

Except to the limited extent provided in this paragraph, this grant and the
rights and privileges conferred hereby may not be transferred, assigned, pledged
or hypothecated in any way (whether by operation of law or otherwise) and may
not be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void. You may,
however, dispose of this award in your will or through a beneficiary
designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to recognize your former spouse’s interest in the RSUs awarded to you
under this Agreement in any way.

Retention Rights    Your RSU or this Agreement does not give you the right to be
retained by the Company or a subsidiary of the Company in any capacity. This
Agreement shall not in any way be construed or interpreted so as to affect
adversely or otherwise impair the right of the Company or the stockholders to
remove you from the Board of Directors at any time in accordance with the
provisions of applicable law. Binding    Subject to the limitation on the
transferability of this grant contained

 

- 3 -



--------------------------------------------------------------------------------

Agreement    herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

Additional

Conditions to Issuance of Stock

   If at any time the Company determines, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to you (or your estate), such issuance will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company.

Resale

Restrictions

   You agree not to sell any RSU Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of unvested RSUs awarded to you under this
Agreement will be adjusted in accordance with the Plan. Governing Law    This
Agreement will be interpreted and enforced under the laws of the State of
Delaware, without regard to its choice-of-law provisions.

The Plan and

Other

Agreements

  

The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Notice of Grant are subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement or the Notice of Grant and one or more provisions of the Plan, the
provisions of the Plan will govern.

 

This Agreement, the Notice of Grant and the Plan constitute the entire
understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.

Committee’s

Authority

   The Committee will have the power to interpret the Plan, the Notice of Grant
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon you, the Company and all other interested persons. No
member of the Committee will be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan, the Notice of
Grant or this

 

- 4 -



--------------------------------------------------------------------------------

   Agreement.

Agreement

Severable

   In the event that any provision in this Agreement is held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on the remaining
provisions of this Agreement.

BY SIGNING THE NOTICE OF GRANT, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

- 5 -